Citation Nr: 1705146	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  17-02 383	)	DATE
	)
	)


THE ISSUE

Whether a June 1966 decision of the Board of Veterans' Appeals denying entitlement to service connection for a right leg disability should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues entitlement to an effective date prior to December 28, 2009 for the grant of service connection for a right ankle sprain, entitlement to an increased rating for a right ankle sprain, entitlement to a total rating based on individual unemployability (TDIU), and entitlement to service connection for a right knee disability, a right leg scar, infected tooth number 11 and missing tooth number 9 are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Moving party represented by:  California Department of Veterans Affairs


APPEARANCE AT ORAL ARGUMENT

The Moving Party
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Moving Party is the Veteran. He served on active duty from September 1959 to August 1962.

This matter comes before the Board on a motion filed by the Moving Party, who during his July 2016 hearing testimony, as well as in November 2012 and June 2013 statements, alleged that there was CUE in a March 1965 rating decision which denied entitlement to service connection for a right leg disability. 

The Moving Party testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. In June 1966, the Board adjudicated the issue of entitlement to service connection for a right leg disability, on appeal from a March 1965 rating decision that denied service connection for a right leg disability.

2. The Moving Party has advanced no specific claim of CUE in the June 1966 Board decision denying service connection for a right leg disability.




CONCLUSIONS OF LAW

1. The March 1965 rating decision denying service connection for a right leg disability was subsumed by the June 1966 Board decision denying service connection for a right leg disability. Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).

2. The issue of whether the June 1966 Board decision denying service connection for a right leg disability should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 , 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, as discussed in detail below, the March 1965 rating decision in which the Moving Party has asserted CUE was subsumed by a June 1966 Board decision. As the Moving Party has not pled CUE in the June 1966 Board decision with sufficient specificity, the claim must be dismissed as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Further, with respect to assertions of CUE, the VCAA duties to notify and assist do not apply to CUE claims. Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). As such, the duty to notify and assist as to CUE claim need not be addressed regardless.

II. Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. §§ 3.104, 3.105(a). A claim of CUE is a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

Where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue. Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998). When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE. Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision. Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

In this case, the Moving Party asserted CUE in a March 1965 rating decision that denied service connection for a right leg disability during his July 2016 hearing testimony, as well as in November 2012 and June 2013 statements. However, that rating decision was appealed by the Moving Party, and service connection for a right leg disability was again denied by the Board in a June 1966 decision. As such, in order to determine whether the Moving Party can assert CUE in the March 1965 rating decision, the Board must determine whether that rating decision was subsumed by the June 1966 Board decision.

A Board decision may not automatically subsume prior rating decisions. When a lengthy period of time passes between the decision denying a benefit and a subsequent Board decision denying the identical benefit, the question of whether the subsequent Board decision subsumes the earlier rating decision is not automatic, but depends upon whether the Board decision decided the same issue and whether the RO and subsequent Board decisions were based upon the same evidentiary record. Dittrich, 163 F.3d 1349. This is referred to as "delayed subsuming." Id. at 1353.

In this case, less than two years intervened between the March 1965 rating decision and the June 1966 Board decision, which is not the sort of time lapse contemplated by the doctrine of delayed subsuming. As such, the passage of time between the March 1965 rating decision and the June 1966 Board decision does not preclude the Board decision from subsuming the rating decision. Further, the June 1966 Board decision denied the same issue as the March 1965 rating decision based on a nearly identical evidentiary record. The Board accordingly concludes that the March 1965 rating decision was subsumed by the June 1966 Board decision. The Moving Party is thus legally precluded from claiming CUE in the March 1965 rating decision, and instead is asserting CUE in the June 1966 Board decision. See id.

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 CFR § 20.1404.

In this case, all of the Moving Party's CUE arguments are directed at the March 1965 rating decision. However, as explained above that decision has been subsumed by the later June 1966 Board decision. While the Moving Party's CUE arguments with respect to the March 1965 rating decision are potentially applicable to the June 1966 Board decision, the fact remains that these arguments have not been made specifically as to the June 1966 Board decision. Moreover, the Moving Party did not make these arguments with the knowledge that he was in fact asserting CUE in the June 1966 Board decision as opposed to the March 1965 rating decision. 

As the Moving Party has not provided any argument concerning errors or fact or law specific to the June 1966 Board decision, the Board concludes that the Moving Party's Motion to Revise the Board's June 1966, decision lacks the necessary specificity as required by the above cited authorities. Therefore, it must be dismissed without prejudice to refiling.



ORDER

The issue of whether the June 1966 Board decision denying service connection for a right leg disability should be revised or reversed on the grounds of CUE is dismissed with no prejudice to refiling.







                       ____________________________________________
	S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



